By the Court.
The provisions of the Gen. Sts. c. 97, § 16, that “no executor or administrator shall be held to answer to the suit of a creditor of the deceased, if commenced within one year after his giving bond for the discharge of his trust, unless it is for the recovery of a demand that would not be affected by the insolvency of the estate, or unless it is brought after the estate has been represented insolvent, for the purpose of ascertaining a contested claim,” are not a bar to this suit, as contended by the defendant. Without considering the other answers to his claim, it is clear that the plaintiff’s debt, being for the expenses of the funeral of the deceased, is within the exception of “ a demand that would not be affected by the insolvency of the estate,” and therefore the prohibition against bringing a suit within a year does not apply to it. Troy National Bank v. Stanton, 116 Mass. 435.

Exceptions overruled.